                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

EDWARD D. KOCH,                            )
                                           )
                     Petitioner,           )                   8:19CV426
                                           )
              v.                           )
                                           )
NEBRASKA DEPARTMENT OF                     )                     ORDER
CORRECTIONAL SERVICES,                     )
SCOTT R. FRANCIS, Director, and            )
TAGGERT BOYD, Warden Lincoln               )
Correctional Center,                       )
                                           )
                     Respondents.          )
                                           )

        Petitioner filed a Petition for Writ of Habeas Corpus (Filing No. 1) and a Motion
for Leave to Proceed in Forma Pauperis (Filing No. 4). Habeas corpus cases attacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after considering Petitioner’s financial status as shown in
the records of this court (see inmate trust account statement at Filing No. 7), leave to
proceed in forma pauperis will be granted and Petitioner is relieved from paying the
filing fee. See 28 U.S.C. § 1915(a)(1).

      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (Filing No. 4) is granted. The next step in this case is for the court to
conduct a preliminary review of the habeas corpus petition in accordance with Rule 4 of
the Rules Governing Section 2254 cases. The court will conduct this review in its
normal course of business.

       DATED this 3rd day of December, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
